Hill, J.
1. Mrs. Gladys Atkinson filed her petition for habeas corpus against Clifford S. Atkinson, her former husband, who had been divorced in the State of Kentucky, praying for the' custody and control of their three minor children, aged respectively ten years, eight years, and seven years, alleging that the children were illegally detained by the defendant. The defendant filed his answer denying the allegations of the petition; and on the hearing, after evidence was introduced by both plaintiff and the defendant, the trial judge made an order denying the application, which left the custody and control of the children with the defendant, to which order the plaintiff excepted. Held, that on conflicting evidence it can not be decided that there was an abuse of discretion oh the part of the trial judge in awarding the custody of the minor children to the defendant, their father. Civil Code (1910), § 2973.
2. Whether the trial judge gave full faith and credit to a decree of the court in the State of Kentucky, awarding the custody and control of the minor children to the mother, as contended by plaintiff, will not be considered, inasmuch as no authenticated record of such suit and decree in the court of Kentucky was introduced in the trial of this case, as required by the Civil Code (1910), § 5824. See Crumbley v. Brook, 135 Ga. 723, 728 (70 S. E. 655). Even if it be conceded that such a decree was rendered by the court in Kentucky, the judge of the superior court in this State would have the right to render the judgment he . did on conflicting evidence and changed conditions. Woodland v. Woodland, 153 Ga. 202 (111 S. E. 673).

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent for providential cause.